Exhibit 10.6

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

SUBORDINATED CONVERTIBLE NOTE

$2,000,000.00

February 16, 2005

 

Seattle, Washington

 

FOR VALUE RECEIVED, PhotoWorks, Inc., a Washington corporation (“Payor”),
promises to pay to the order of Sunra Capital Holdings, Ltd. or its assigns
(“Holder”) the principal sum of $2,000,000.00 (Two Million Dollars), with
interest on the outstanding principal amount at the rate of 6% per annum
(computed on the basis of a 360-day year of twelve 30-day months). Interest
shall accrue from the date the advance is first made and continue to accrue on
the outstanding principal amount until paid in full or this Note is converted in
accordance with Section 3 hereof. Commencing June 30, 2005, accrued interest
shall be payable quarterly on the last business day of the months of March,
June, September and December. Interest and principal shall be payable at such
address as Holder shall specify by written notice or in the absence of such
notice at the address set forth for Holder in Section 11 hereof.

1.    Note. This Subordinated Convertible Note (this “Note”) is issued pursuant
to the terms of that certain Convertible Note, Warrant and Common Stock Purchase
Agreement, dated as of February 16, 2005 (the “Purchase Agreement”), among Payor
and the purchasers named therein. Unless defined herein, all capitalized terms
in this Note shall have the meaning ascribed to them in the Purchase Agreement.

2.

Payments.

(a)  Form of Payment. All payments of interest and principal shall be in lawful
money of the United States of America in immediately available funds. All
payments shall be applied first to accrued interest, and thereafter to
principal.

(b)  Scheduled Payment. The unpaid principal balance and all accrued interest
shall be due and payable on April 30, 2008 (the “Maturity Date”) unless
converted earlier pursuant to Section 3 hereof.

(c)  Prepayment. Principal and accrued interest on this Note may be repaid, in
whole or in part, at any time following thirty (30) days’ written notice to
Holder, but only with the written consent of Holder and only to the extent this
Note is not converted prior to such payment. Neither all nor any portion of the
outstanding principal amount of this Note shall be repaid unless simultaneously
therewith an equal percentage of the outstanding principal amount of all other
outstanding Notes issued pursuant to the Purchase Agreement, if any, is also
prepaid (except Notes as to which the then holder shall have refused to give
such consent to repayment).

 

 

1.

 

 



 

 

3.

Conversion.

(a)               Automatic Conversion. In the event that the Recapitalization
Proposal (as such term is defined in the Purchase Agreement) is approved (the
“Shareholder Approval”) by Holders of the requisite number of shares of Common
Stock of Payor (the “Common Stock”), then, on the date of the Second Closing (as
defined in the Purchase Agreement), all of the outstanding principal balance and
interest on this Note shall automatically convert into such number of fully paid
and nonassessable shares of Common Stock as is obtained by dividing (A) the
aggregate outstanding principal balance and interest of this Note as of the date
of conversion by (B) the applicable Conversion Price (as determined pursuant to
Section 6 hereof) (such shares and the shares issuable pursuant to Section 3(c)
hereof are hereinafter referred to collectively as the “Conversion Shares”).

(b)               Issuance of Conversion Shares Upon Automatic Conversion. In
the event that Conversion Shares are to be issued pursuant to Section 3(a)
hereof, Payor shall deliver to Holder as soon as practicable following the
effective date of the Shareholder Approval a written notice of the automatic
conversion of this Note (the “Automatic Conversion Notice”). At the Second
Closing (as defined in the Purchase Agreement), Holder shall deliver to Payor
this Note in its original form duly endorsed for cancellation (or an affidavit
in a form reasonably satisfactory to counsel to Payor that the original copy of
this Note has been lost or destroyed), and Payor shall issue and deliver to
Holder a certificate or certificates, registered in Holder’s name, for the
Conversion Shares (bearing such legends as are required by applicable state and
federal securities laws in the reasonable opinion of counsel to Payor). The
conversion of the principal balance and accrued interest pursuant to
Section 3(a) shall be deemed to have been made on the effective date of the
Second Closing and Holder shall be treated for all purposes as the record holder
of the Conversion Shares as of such date.

(c)               Holder Voluntary Conversion. Holder may, in its sole
discretion, at any time elect to convert all of the outstanding principal
balance and interest on this Note into such number of shares of Common Stock as
is obtained by dividing (A) the aggregate outstanding principal balance and
interest of this Note as of the date of conversion by (B) the applicable
Conversion Price (as determined pursuant to Section 6 hereof).

(d)               Issuance of Conversion Shares Upon Voluntary Conversion. To
convert the principal balance and accrued interest hereunder into shares of
Common Stock pursuant to Section 3(c), Holder shall deliver to Payor a written
notice of election to exercise Holder’s voluntary conversion rights (the
“Voluntary Conversion Notice”) and this Note in its original form duly endorsed
for cancellation (or an affidavit in a form reasonably satisfactory to counsel
to Payor that the original copy of this Note has been lost or destroyed). Payor
shall, as soon as practicable thereafter, issue and deliver to Holder a
certificate or certificates, registered in Holder’s name, for the Conversion
Shares (bearing such legends as are required by the Purchase Agreement). The
conversion of the principal balance and accrued interest pursuant to
Section 3(c) shall be deemed to have been made on the date that Payor actually
receives the Voluntary Conversion Notice and Holder shall be treated for all
purposes as the record holder of the Conversion Shares as of such date.

(e)               Fractional Shares. Payor shall not issue fractional shares of
Common Stock upon conversion of the principal balance and accrued interest, and
the number of shares of Common Stock to be issued shall be rounded to the
nearest whole share.

(f)               Effect of Conversion. Upon full conversion of this Note
pursuant to the terms of this Section 3, Payor shall be forever released from
all its obligations and liabilities under this Note other that the obligation to
issue the certificates representing the Conversion Shares pursuant to
Sections 3(b) and 3(d).

 

 

2.

 

 



 

 

4. Events of Default. Payor shall give Holder prompt (within 24 hours) written
notice of any event that is or with notice or passage of time would be an Event
of Default hereunder. The occurrence of any one or more of the following events
(herein called “Events of Default”) shall constitute a default hereunder and
under the Purchase Agreement:

(a)               Payor defaults in the payment of any principal, interest or
other obligation involving the payment of money under this Note and such default
continues for more than five (5) business days after the due date thereof; or

(b)               Payor defaults in the performance of any other covenant or
obligation under this Note or the Purchase Agreement, and such default continues
for more than ten (10) business days after Holder has given notice of such
default to Payor; or

(c)               Any representation or warranty made in the Purchase Agreement
by Payor shall prove to have been false or misleading in any material respect as
of the Initial Closing of the Purchase Agreement; or

(d)               Payor or any of the Subsidiaries defaults under any other
agreement or instrument relating to indebtedness of Payor or any Subsidiary for
money borrowed or any capital lease; or

(e)               Payor shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts as they become due, or
shall file a voluntary petition in bankruptcy, or shall file any petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future bankruptcy or other statute, law or regulation, or shall seek or consent
to or acquiesce in the appointment of any trustee, receiver, or liquidator of
Payor or of all or any substantial part (i.e., 33-1/3% or more) of the
properties of Payor; or Payor or its directors or majority shareholders shall
take any action initiating the dissolution or liquidation of Payor; or

(f)               Sixty (60) days shall have elapsed after the commencement of
an action by or against Payor seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future bankruptcy or other statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Payor being stayed; or a stay of any such order or proceedings
shall thereafter be set aside and the action setting it aside shall not be
timely appealed; or Payor shall file any answer admitting or not contesting the
material allegations of a petition filed against Payor in any such proceedings;
or the court in which such proceedings are pending shall enter a decree or order
granting the relief sought in any such proceedings; or

(g)               Sixty (60) days shall have elapsed after the appointment,
without the consent or acquiescence of Payor, of any trustee, receiver or
liquidator of Payor or of all or any substantial part of the properties of Payor
without such appointment being vacated.

5.

Remedies.

(a)               Acceleration. Upon the occurrence of an Event of Default
described in clauses (a), (b), (c) or (d) of Section 4 and during the
continuance thereof, Holder shall have the right by notice to Payor to
accelerate the payment of the principal amount and accrued interest hereon by
Payor hereunder so that all such amounts are immediately due and payable. Upon
the occurrence of an Event of Default described in clauses (e), (f) or (g) of
Section 4, without any action on the part of Holder hereof, the principal amount
and accrued interest on this Note shall become immediately due and payable. Upon

 

3.

 

 



 

an acceleration hereof, Holder may enforce this Note by exercise of the rights
and remedies granted to it by applicable law. No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or now or hereafter
available at law, in equity, by statute or otherwise. Payor shall pay all
reasonable attorneys’ fees and court costs incurred by Holder in investigating
any event which could be an Event of Default and enforcing and collecting the
amounts due under this Note as a result of an Event of Default.

(b)               Default Interest. Every amount overdue under this Note shall
bear interest from and after the date on which such amount first became overdue
at an annual rate of twelve percent (12%) per annum (the “Default Interest
Rate”). Such interest on overdue amounts under this Note shall be payable on
demand and shall accrue and be compounded annually until the obligation of Payor
with respect to the payment of such interest has been discharged (whether before
or after judgment).

6. Conversion Price. The “Conversion Price” shall initially be $0.1078. The
initial Conversion Price shall be subject to adjustment as provided in
accordance with this Section 6.

(a)               Adjustments for Dividends, Splits, Subdivisions, Combinations,
or Consolidation of Common Stock. If the outstanding shares of Common Stock
shall be increased by stock dividend payable in Common Stock, stock split,
subdivision, or other similar transaction occurring after the date of this Note
into a greater number of shares of Common Stock, concurrently with the
effectiveness of such event, the Conversion Price in effect immediately prior to
such event shall proportionately be decreased in proportion to the percentage
increase in the outstanding number of shares. If the outstanding shares of
Common Stock shall be decreased by reverse stock split, combination,
consolidation, or other similar transaction occurring after the date of this
Note into a lesser number of shares of Common Stock, concurrently with the
effectiveness of such event, the Conversion Price in effect immediately prior to
such event shall be proportionately increased in proportion to the percentage
decrease in the outstanding number of shares of Common Stock.

(b)               Adjustments for Reclassification, Exchange and Substitution.
If the Common Stock shall be changed into the same or a different number of
shares of any other class or classes of stock, whether by capital
reorganization, reclassification, merger, consolidation, share exchange, sale of
all or substantially all of the Company's assets or otherwise, concurrently with
the effectiveness of such reorganization or reclassification, this Note shall be
proportionately adjusted such that upon conversion, the Holder shall receive, in
lieu of the number of shares of Common Stock that the Holder would otherwise
have been entitled to receive, a number of shares of such other class or classes
of stock equivalent to the number of shares of Common Stock that the Holder
would have received had this Note been converted immediately before that change.

(c)               Adjustments on Issuance of Additional Stock. If the Payor
shall issue Additional Stock (as defined below) for a consideration per share
less than the Conversion Price in effect immediately prior to such issue, then
and in such event, the Conversion Price shall be reduced concurrently with such
issue to a price (calculated to four decimal places) determined by multiplying
such price by a fraction (i) the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of shares of Common Stock that the aggregate consideration received by
the Payor for the total number shares of Additional Stock so issued (or deemed
to have been issued) would purchase at the Conversion Price in effect
immediately prior to such issue; and (ii) the denominator of which shall be the
number of shares of Common Stock outstanding immediately prior to such issue
plus the number of shares of Additional Stock actually issued (or deemed to have
been issued); provided that for purposes of this Section 6(c), all shares of
Common Stock issued

 

4.

 

 



 

or issuable that are excluded from the definition of Additional Stock below
shall be deemed to be Common Stock outstanding as of the date hereof.

For purposes of this subsection (c), “Additional Stock” shall mean all Common
Stock issued (or deemed to be issued upon the issuance of Options or Convertible
Securities as provided below) by the Payor after the date of this Note, other
than Common Stock issued or issuable at any time (a) upon conversion of the
Series A Preferred Stock of the Payor (the “Series A Preferred”); (b) to
officers, directors, and employees of, and consultants or contractors to, the
Payor pursuant to any stock option, stock purchase or other stock incentive
plan, provided such plan or the amendment to such plan under which such shares
are available has been approved (i) by the Board of Directors as of the date
hereof or (ii) in connection with the Recapitalization (as defined in the
Purchase Agreement); (c) as a dividend or distribution with respect to the
Series A Preferred; (d) to financial institutions or lessors in connection with
commercial credit arrangements, equipment financings, leasing arrangements or
similar transactions if approved by two thirds of the Board of Directors; (e) in
connection with a merger of the Payor with or into another corporation or the
acquisition by the Payor of another entity if approved by two thirds of the
Board of Directors; (f) upon the issuance or exercise of warrants issued
pursuant to the Purchase Agreement; (g) upon exercise or conversion of any other
warrant or security or debt instrument of the Payor outstanding as of the date
of this Note; (h) that is designated as excluded from the definition of
Additional Stock by the vote or written consent (before or after the date of
issuance or deemed issuance) of holders of at least two-thirds of the
then-outstanding principal balance of all Notes issued pursuant to the Purchase
Agreement; or (i) that is described in subsections (a) or (b) of this Section 6.

For the purpose of making any adjustment in the Conversion Price as provided
above, the consideration received by the Payor for any issue or sale of
Additional Stock will be computed as follows:

(i)   to the extent it consists of cash, as the amount of cash received by the
Payor before deduction of any offering expenses payable by the Payor and any
underwriting or similar commissions, compensation, or concessions paid or
allowed by the Payor in connection with such issue or sale;

(ii)                 to the extent it consists of property other than cash, at
the fair market value of that property as determined in good faith by the
Payor’s Board of Directors; and

(iii)                if Additional Stock is issued or sold together with other
stock or securities or other assets of the Payor for a consideration that covers
both, as the portion of the consideration so received that may be reasonably
determined in good faith by the Board of Directors to be allocable to such
Additional Stock.

If the Payor (1) grants any rights or options to subscribe for, purchase, or
otherwise acquire shares of Common Stock or Convertible Securities
(collectively, “Options”), or (2) issues or sells any security convertible into
or exchangeable for shares of Common Stock (collectively, “Convertible
Securities”), then, in each case, the maximum number of shares of Common Stock
issuable upon the exercise of such Options or conversion or exchange of such
Convertible Securities shall be deemed to be Additional Stock issued as of the
time such Options or Convertible Securities are issued (except to the extent
excluded from the definition of Additional Stock) above, and the Conversion
Price in effect immediately prior to such issue or sale will be adjusted as
above provided to reflect (on the basis of the determination of the price per
share as provided below) the issue or sale. In such event, the price per share
or Common Stock issuable on the exercise of the Options or the conversion or
exchange of the Convertible Securities will be determined by dividing the total
amount, if any, received or receivable by the Payor as consideration for the
granting of the Options or the issue or sale of the Convertible Securities, plus
the minimum aggregate amount of additional consideration

 

5.

 

 



 

payable to the Payor on exercise of the Options or conversion of the Convertible
Securities, by the maximum number of shares of Common Stock issuable on the
exercise or conversion. No further adjustment of the Conversion Price will be
made as a result of the actual issuance of shares of Common Stock on the
exercise of any such rights or options or the conversion of any such convertible
securities.

Upon the redemption or repurchase of any such Options or Convertible Securities
or the expiration or termination of the right to convert into, exchange for, or
exercise with respect to, Common Stock, the Conversion Price will be readjusted
to such price as would have been obtained had the adjustment made upon their
issuance been made upon the basis of the issuance of only the number of such
Options or Convertible Securities as were actually converted into, exchanged
for, or exercised with respect to, Common Stock. If the purchase price or
conversion or exchange rate provided for in any such Option or Convertible
Security changes at any time, then, upon such change becoming effective, the
Conversion Price then in effect will be readjusted to such price as would have
been obtained had the adjustment made upon the issuance of such Options or
Convertible Securities been made upon the basis of (1) the issuance of only the
number of shares of Common Stock actually delivered upon the conversion,
exchange or exercise of such Options or Convertible Securities, and the total
consideration received therefor, and (2) the granting or issuance, at the time
of such change, of any such Options or Convertible Securities then still
outstanding for the consideration, if any, received by the Payor therefor and to
be received on the basis of such changed price or rate.

(d)               Adjustments. Whenever the number of Shares purchasable
hereunder or the Conversion Price thereof shall be adjusted pursuant to
Section 6 hereof, the Payor shall provide notice to the holder of this Note
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the number of Shares which may be purchased and the Conversion Price
therefor after giving effect to such adjustment.

7. Enforcement. Payor hereby waives demand, notice, presentment, protest and
notice of dishonor. All payments by Payor under this Note shall be made without
set-off, defense or counterclaim and be free and clear and without any deduction
or withholding for any taxes or fees of any nature whatever, unless the
obligation to make such deduction or withholding is imposed by law.

8. Governing Law. The terms of this Note shall be construed in accordance with
the laws of the State of Washington, as applied to contracts entered into by
Washington residents within the State of Washington, which contracts are to be
performed entirely within the State of Washington.

9. Amendments and Waivers. Any term of this Note may be amended or waived only
with the written consent of Payor and Holder.

10.              Injunctive Relief. Payor agrees that Holder’s remedies at law
in the event of any default or threatened default by Payor in the performance of
or compliance with any of the terms of this Note are not and will not be
adequate to the fullest extent permitted by law, and that such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise without Holder having to prove actual damage or post any
bond or other security.

 

 

6.

 

 



 

 

11.              Notices. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon delivery, when delivered personally or by overnight courier or sent by
facsimile, or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such address as may have been furnished to Payor in writing by Holder or by
Holder in writing to Payor.

12.              NOTICE REGARDING ORAL COMMITMENTS. ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING PAYMENT
OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

[Remainder of this Page Intentionally Left Blank]

 

7.

 

 



Exhibit 10.6

 

 

IN WITNESS WHEREOF, Payor has caused this Note to be duly executed by its
officers as of the date first written above.

PHOTOWORKS, INC.

a Washington corporation

 

By: /s/ Philippe Sanchez

Name: Philippe Sanchez

Title: President and Chief Executive Officer

Address:

PhotoWorks, Inc.

1260 16th Avenue West

Seattle, Washington 98119

Attn: Chief Executive Officer

Facsimile:

(206) 284-8732

 

 

SIGNATURE PAGE TO PHOTOWORKS, INC. PROMISSORY NOTE

 

 

 

 